Citation Nr: 0528167	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-17 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for nephrolithiasis.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a conversion 
reaction.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel








INTRODUCTION

The veteran served on active military duty from August 1996 
to July 2001.  In addition, he had approximately five-and-a-
half months of prior active service.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating action 
of the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida.  

In a May 2004 decision, the Board, in pertinent part, 
remanded the claims for service connection for 
nephrolithiasis, a left ankle disability, and a conversion 
reaction, for additional development.  Subsequently, a May 
2005 rating action continued the prior denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The preponderance of the evidence is against a finding 
that the veteran currently has nephrolithiasis.  

3.  The service medical records do not show a left ankle 
injury during service, and the veteran's current diagnosis of 
left ankle sprain is not related to the single complaint of 
left heel pain noted during his period of active duty.

4.  The preponderance of the evidence is against a finding 
that the veteran currently has conversion reaction.  




CONCLUSIONS OF LAW

1.  Nephrolithiasis was not incurred or aggravated during 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  A chronic left ankle disability was not incurred or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  A conversion reaction was not incurred or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112,  
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA  
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of  letters sent to the veteran in 
November 2002, September 2003, and May 2004.  Since these 
letters fully provided notice of elements (1), (2), (3), and 
(4), see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  In addition, by virtue of the 
rating decision on appeal, the June 2003 statement of the 
case (SOC), and the September 2003 and May 2005 supplemental 
SOCs (SSOCs), he was provided with specific information as to 
why these particular claims were being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the May 2005 SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA letter was provided to the veteran prior to the 
December 2002 rating decision on appeal.  Then, after 
additional notices were provided, the case was readjudicated 
in May 2005 and an SSOC was provided to the veteran.  

VA treatment records have been obtained and associated with 
the claims folder.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  VA afforded the veteran examinations in 
October 2001, November 2002, December 2004, and January 2005.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112  (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Nephrolithiasis

During service in February 1997, the veteran sought treatment 
for complaints of left flank pain and hematuria.  A 
radiographic evaluation demonstrated mild hydronephrosis on 
the left side, which the physician felt "could be secondary 
to the focal area of narrowing within the ureter or possibly 
secondary to the . . . [veteran] having recently passed a 
calculi."  The doctor recommended further evaluation (with a 
retrograde pyelogram) of the focal area of narrowing in the 
left ureter.  There is no record of such further testing.

In a post-service letter dated in July 2002, a private 
physician noted the veteran's reports of, inter alia, in-
service kidney difficulties.  Thereafter, the physician 
stated that, during military service, the veteran "developed 
several conditions, above mentioned, and most of them are 
still persistent.  There are medical records establishing 
them. . . . These conditions started during the military."

The veteran was seen for evaluation of left proximal 
ureterolithiasis with mild hydronephrosis in May 2002, a 
history of nephrolithiasis in September 2002, and a 
possibility of nephrolithiasis in November 2002 (when an 
examiner assessed low back pain and recommended ruling out 
spondylosis versus myositis versus nephrolithiasis).  A 
February 2003 radiographic examination showed no opaque 
calculi along the renal and ureteral pathways.

A VA genitourinary examination was conducted in December 
2004.  The examiner reviewed the veteran's claims folder in 
conjunction with the examination.  The veteran reported a 
normal voiding pattern.  On examination, there were no 
specific residuals of genitourinary disease present.  
Urinalysis and X-rays of the kidneys, urethra, and bladder, 
were all negative.  The diagnosis was renal calculi, by 
history only; no evidence of calculi at present.  The 
examiner stated that:

There is no objective evidence or 
examinations within the veteran's records 
as examined in the C-folder regarding 
nephrolithiasis.  No opinion can be 
established regarding this condition, 
based only on the history given by the 
veteran.  The radiologic examinations and 
laboratories ordered as well as previous 
ones performed, have not confirmed this 
diagnosis either.

The inservice findings show that a kidney stone was suspected 
in 1997, but not confirmed.  The postservice records do not 
demonstrate a confirmed diagnosis of nephrolithiasis.  The 
July 2002 private physician's statement lacks specificity and 
is based on the veteran's reported history of inservice 
kidney stones which were not substantiated by objective 
findings.  Medical opinions have no probative value when they 
are based on an inaccurate factual predicate, such as the 
veteran's self- reported and inaccurate history.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 548 (1993)  Most 
importantly, the recent VA examination, which included a 
review of the claims folder as well as physical examination 
and testing of the veteran, found no evidence of current 
nephrolithiasis.

Without competent evidence of a current disability, the 
veteran's claim must fail.  The Board has considered the 
statements of the veteran to the effect that he has 
nephrolithiasis which began during service.  However, the 
veteran's lay testimony alone, even if were not contradicted 
by the medical evidence of record, is not competent evidence 
to support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for 
nephrolithiasis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  Since the weight of the evidence for and 
against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. §§ 3.102 
(2005).



Left Ankle

During service in February 1999, the veteran sought treatment 
for complaints of pain in his left heel.  There was no 
history of trauma.  The treating physician assessed ruling 
out a fracture to the left ankle and a possible bone spur.  

In a post-service letter dated in July 2002, a private 
physician noted the veteran's reports of, inter alia, in-
service left ankle difficulties.  Additionally, the doctor 
stated that the veteran had described continued left ankle 
problems (including intermittent pain and swelling of this 
joint).  Thereafter, the physician stated that, during 
military service, the veteran "developed several conditions, 
above mentioned, and most of them are still persistent. There 
are medical records establishing them. . . . These conditions 
started during the military."

Physical examinations conducted during outpatient evaluation 
sessions in November 2002 and March 2003 demonstrated that 
the veteran's musculoskeletal system exhibited intact ranges 
of motion, adequate muscle tone, and no deformities.

A VA orthopedic examination was conducted in January 2005.  
The examiner reviewed the veteran's claims folder in 
conjunction with the examination.  The veteran reported that 
on rainy days he had moderate pain on the anterior aspect of 
the left ankle with radiation to the dorsum of the foot, 
associated with swelling.  The examiner reported objective 
evidence of painful left ankle motion.  X-rays showed no bone 
or joint pathology of the left ankle.  The diagnosis was left 
ankle sprain.  The examiner noted the single complaint of 
left heel pain during service, with no history of trauma, and 
stated that:

So condition in service was acute and 
transitory and resolved with military 
treatment.  There is no documented 
history of trauma to the left ankle to 
think that veteran had a fracture....

It is my opinion that the left ankle 
disability (if any) is less likely 
related to the veteran's active service.  

The inservice findings show complaints of left heel pain but 
no history of ankle trauma.  The July 2002 private 
physician's statement lacks specificity and is based on the 
veteran's reported history of left ankle problems in service 
which were not substantiated by objective findings.  Medical 
opinions have no probative value when they are based on an 
inaccurate factual predicate, such as the veteran's self- 
reported and inaccurate history.  Reonal, supra.  The recent 
VA examination, which included a review of the claims folder 
as well as physical examination and testing of the veteran, 
found that the current diagnosis of left ankle sprain was not 
likely related to the veteran's period of active duty; the 
examiner pointed out that there was only one complaint in 
service and that this related to the left heel rather than 
the ankle.

Thus, the Board finds that the weight of the competent 
medical evidence of record is against a finding that the 
veteran's current left ankle pathology is related to his 
period of active duty.  The Board has considered the 
statements of the veteran to the effect that he has a chronic 
left ankle disability which began during service.  However, 
the veteran's lay testimony alone, even if were not 
contradicted by the medical evidence of record, is not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for left 
ankle disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Since the weight of the evidence for and 
against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. §§ 3.102 
(2005).

Conversion Reaction

During service in September 2000, the veteran underwent a 
neurological evaluation due to complaints of pain between his 
shoulder blades, some associated sensory change in his left 
upper extremity, some form of visual disturbance in his left 
eye, light headedness with loss of consciousness and 
vomiting, some diffuse numbness of his body, as well as a 
sensation of heaviness in his left face and upper and lower 
extremities.  A computed tomography brain scan showed no 
obvious abnormality.  Further neurological evaluation 
demonstrated grossly intact cranial nerves II through XII 
with a voluntary squint of the left eye (rather than a 
typical ptosis), essentially normal motor power testing 
throughout the right side, some collapsing weakness of both 
the upper and lower extremities on the left side, some 
variable sensory changes in both the left upper and lower 
extremities, a decrease to pin prick over his trunk 
bilaterally, the ability to ambulate with an initially 
somewhat stumbling and awkward gait (with improvement upon 
sincere effort), the ability to perform ten toe stands on 
both feet and to heel walk, the ability to perform tandem 
gait maneuvers, a very faint trace of the deep tendon 
reflexes bilaterally, no pathologic reflexes, some 
papilledema or hemorrhages on funduscopic evaluation, as well 
as grossly intact cerebellar function with good rapid 
rhythmic alternating movements in the upper and lower 
extremities and with some encouragement for him to make a 
more appropriate effort.

One treating physician provided a final diagnosis of probable 
conversion reaction and also recommended ruling out 
intracranial abnormality.  Another treating doctor assessed 
status post syncopal episode with residual neurological 
deficit characterized by left hemisensory, mild hemiparesis, 
and questionable left ptosis.  This doctor also concluded 
that the etiology of this condition was unclear.

In a post-service letter dated in July 2002, a private 
physician noted, inter alia, the veteran's reports of in-
service neurological difficulties.  Additionally, the doctor 
stated that the veteran had described continued neurological 
symptoms (including lacrimation at his left eye, drooling at 
the left side of his mouth, intermittent blurred vision, 
frequent falls, muscle weakness, an inability to perform 
sudden changes in position due to dizziness, and feelings of 
heaviness in his left arm, left leg, and eyelid).  
Thereafter, the physician stated that, during military 
service, the veteran "developed several conditions, above 
mentioned, and most of them are still persistent.  There are 
medical records establishing them. . . . These conditions 
started during the military."

VA outpatient records note the veteran's complaints of 
dizziness, heaviness in the left side of his body, an 
inability to open his left eye sometimes in the mornings, 
blurry vision, and weakness in the left side of his face with 
negative neurological findings on examination in September 
2002, November 2002, February 2003, March 2003, and May 2003.

A VA psychiatric examination was conducted in January 2005.  
The examiner reviewed the veteran's claims folder in 
conjunction with the examination.  The veteran reported that 
he was not currently undergoing any psychiatric treatment.  
He attended college and was successful as a student.  He 
reported no mood symptoms or physical symptoms interfering 
with daily living activities.  He reported no psychotic or 
cognitive symptoms.  The veteran noted occasional anxiety 
episodes.  Mental examination showed no signs or symptoms.  
There was no impairment of thought process or communication, 
and no inappropriate behavior.  The diagnosis was mood 
disorder in full remission for the last year; no other mental 
disorder is found.  

In reviewing the claim for service connection for conversion 
reaction, the Board notes that the veteran is currently 
service connected for depressive disorder.  

A diagnosis of conversion reaction was not confirmed during 
the veteran's period of active duty.  The July 2002 private 
physician's statement lacks specificity and also lacks a 
confirmed diagnosis of conversion reaction.  The recent VA 
examination, which included a review of the claims folder as 
well as psychiatric examination of the veteran, found that 
the only current psychiatric disorder present was mood 
disorder in full remission.  There was no evidence of 
conversion reaction.  

Thus, the Board finds that the weight of the competent 
medical evidence of record is against a finding that the 
veteran currently has a conversion reaction related to his 
period of active duty.  The medical evidence demonstrates 
that he is already service connected for the only psychiatric 
disorder that is present.  The Board has considered the 
statements of the veteran to the effect that he has 
conversion reaction which began during service.  However, the 
veteran's lay testimony alone, even if were not contradicted 
by the medical evidence of record, is not competent evidence 
to support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for 
conversion reaction.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  Since the weight of the evidence for 
and against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. §§ 3.102 
(2005).


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


